Name: Regulation (EEC) No 2164/70 of the Council of 27 October 1970 on imports of olive oil from Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 726 Official Journal of the European Communities 29.10.70 Official Journal of the European Communities No L 238/3 REGULATION (EEC) No 2164/70 OF THE COUNCIL of 27 October 1970 on imports of olive oil from Spain THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAS ADOPTED THIS REGULATION : Article 1Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament1 ; The levy on imports into the Community of olive oil other than refined olive oil falling within sub-heading No 15.07 A II of the Common Customs Tariff, obtained entirely in Spain and transported direct from that country into the Community, shall be the levy calculated in accordance with the provisions of Article 13 of Council Regulation No 136/66/EEC2 of 22 September 1966 on the establishment of a common organisation of the market in oils and fats , as last amended by Regulation- (EEC) No 1253/70,3 applicable at the time of importation, less 0-50 units of account per 100 kilogrammes . Whereas Article 8 of Annex I to the Agreement between the European Economic Community and Spain makes provision for special treatment to be accorded to imports of olive oil falling within sub-heading No 15.07 A II of the Common Customs Tariff obtained entirely in Spain and transported direct from that country to the Community ; whereas, before that treatment can be accorded, rules for its application must be adopted ; Article 2 The levy charged on imports into the Community of the product specified in Article 1 shall be the levy calculated in accordance with the provisions of that Article less an amount equal to the special charge . imposed by Spain on exports- to the Community of the olive oil referred to in Article 1 , up to a maximum of 4 units of account . per 100 kilogrammes. Whereas this special treatment involves a standard rebate of 0-50 units of account per 100 kilogrammes on the levy charged on such oil on importation into the Community ; whereas, on condition that Spain imposes a special charge on exports, this treatment also involves a reduction in the levy corresponding to the amount of that special charge up to a maximum of 4 units of account per 100 kilogrammes; Article 3 Whereas, in accordance with the terms of the Agreement, the special export charge should have the effect of increasing the price of oil on importation into the Community ; whereas, to ensure that the treatment in question is correctly applied, the special export charge should have been paid when the oil is imported; Th £ treatment provided for in Article 2 shall be applied to all imports in respect of which the special export charge has been paid up to an amount which does not exceed either the amount of the levy calculated in accordance with the provisions of Article 1 applicable when the oil is imported into the 2 OJ No 172 , 30.9.1966, p. 3025/66. 1 OJ No C 129, 26.10.1970 , p. 32. 3 OJ No L 143 , 1.7.1970 , p . 1 . Official Journal of the European Communities ITT Article 5Community or 4 units of account per 100 kilogrammes. Article 4 The treatment provided for in this Regulation shall apply from the entry into force of the Agreement between the European Economic Community and Spain to 31 October 1971 . -' This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Detailed rules for the application of this Regulation, and of Article 3 in particular, shall be adopted in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 27 October 1970. For the Council The President W. SCHEEL